              Case 1:18-cr-00242-AT-LTW Document 62 Filed 06/29/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

           ROSA FITZHUGH,                           :
               Movant,                              :          CRIMINAL ACTION NO.
                                                    :             1:18-CR-0242-AT
                 v.                                 :
                                                    :             CIVIL ACTION NO.
           UNITED STATES OF AMERICA,                :              1:20-CV-0520-AT
               Respondent.                          :


                                                ORDER

                 Presently before the Court is the Magistrate Judge’s Report and

           Recommendation (R&R),        [Doc. 57], recommending that the pending 28 U.S.C.

           § 2255 motion to vacate, [Doc. 48], be denied. Petitioner has filed her objections in

           response to the R&R. [Doc. 60]. Movant has also filed a motion for relief under the

           First Step Act. [Doc. 61].

           I. The Magistrate Judge’s R&R

                 A district judge has broad discretion to accept, reject, or modify a magistrate

           judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

           667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

           the Report and Recommendation that is the subject of a proper objection on a de novo

           basis and any non-objected portion under a “clearly erroneous” standard. “Parties

           filing objections to a magistrate’s report and recommendation must specifically



AO 72A
(Rev.8/8
2)
              Case 1:18-cr-00242-AT-LTW Document 62 Filed 06/29/20 Page 2 of 6




           identify those findings objected to. Frivolous, conclusive or general objections need

           not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th

           Cir. 1988).

                  Movant entered a negotiated plea of guilty in this Court to healthcare fraud, and

           this Court imposed a below-guidelines sentence of twenty-five months of

           incarceration. In her § 2255 motion, Movant contends that her trial counsel was

           ineffective for (1) failing to call certain witnesses at her sentencing hearing, (2) failing

           to advise her about the immigration consequences of her guilty plea, and (3) failing to

           move to suppress unspecified evidence and present unspecified evidence and legal

           authority during her sentencing hearing.

                  The Magistrate Judge concluded that Movant is not entitled to relief. With

           respect to her first claim, Movant failed to demonstrate that her proposed witnesses

           would have changed the sentence that this Court imposed. The Magistrate Judge

           further found that Movant was fully informed of the possible immigration

           consequences of her plea in her plea agreement and during her plea hearing, and she

           thus could not demonstrate prejudice in connection with her attorney failing to advise

           her. In any event, the Magistrate Judge found that her trial counsel did properly advise

           her about possible immigration consquences.




                                                        2

AO 72A
(Rev.8/8
2)
              Case 1:18-cr-00242-AT-LTW Document 62 Filed 06/29/20 Page 3 of 6




                 Finally, the Magistrate Judge concluded that Movant’s third claim regarding her

           counsel’s failure to suppress evidence, present evidence, and cite to legal authority is

           entirely conclusory. Movant failed to identify the evidence that trial counsel should

           have sought to suppress/present or the legal authority that counsel should have argued.

                 In her objections, Movant first argues that she is entitled to a hearing regarding

           the witnesses that she now claims that her trial counsel should have called during the

           sentencing hearing. However, this Court agrees with the Magistrate Judge that

           Movant’s proposed testimony, which she claims would have rebutted the testimony of

           the Government’s witnesses, would not have resulted in a different sentence. Even

           without the Government’s witnesses’ testimony, this Court would have imposed the

           same sentence. Having reviewed the record of this action, this Court is reminded that

           Movant was clearly informed by Wellcare Health Plans that the manner in which she

           was billing medicare was wrong and that she could not do it that way. Wellcare

           terminated Movant’s contract and required her to reimburse payments that it had made

           to her. Despite the fact that Movant had been, in effect, caught “red-handed” and been

           sanctioned for her improper activities, she continued to defraud medicare in extensive

           fashion. [Doc. 47 at 123]. It is that behavior that most concerned this Court. The

           testimony of the three witnesses that Movant now contends should have been rebutted

           concerned a rather minor portion of her fraudulent activities, and that testimony was


                                                      3

AO 72A
(Rev.8/8
2)
              Case 1:18-cr-00242-AT-LTW Document 62 Filed 06/29/20 Page 4 of 6




           not a significant determinant in the sentence this Court imposed. This Court thus

           agrees with the Magistrate Judge that Movant cannot demonstrate prejudice with

           regard to her counsel’s failure to call certain witnesses during her sentencing hearing.

                 The remainder of Movant’s objections merely recites legal standards and makes

           conclusory pronouncements, none of which tend to demonstrate that the Magistrate

           Judge erred or that Movant is entitled to relief. Having reviewed the record in light of

           Movant’s objections, this Court concludes that the Magistrate Judge is correct and that

           the R&R is due to be adopted.

           II. Compassionate Release Under the First Step Act

                 In her motion for compassionate release, [Doc. 61], Movant generally states that

           she is unhappy at her current prison in Alabama, that she does not get to see her baby,

           and that she has taken classes and is now qualified as an immigration paralegal. She

           seeks an order that she be placed in community confinement for the last nine months

           of her sentence, and states that someone at her prison informed her that the only way

           she could be placed in community confinement for the last nine-months of her sentence

           would be for this Court to order it. However, in 18 U.S.C. § 3621(b) Congress gave

           the Bureau of Prisons (BOP), not the Court, the authority to designate Movant’s place

           of imprisonment. “[T]his Court lacks the authority or ability to designate anything




                                                      4

AO 72A
(Rev.8/8
2)
              Case 1:18-cr-00242-AT-LTW Document 62 Filed 06/29/20 Page 5 of 6




           more than the length of confinement.” Hurt v. Fed. Bureau of Prisons, 323 F. Supp.

           2d 1358, 1366 (M.D. Ga. 2003).

                 Regarding the First Step Act, when seeking compassionate release in the district

           court, the movant must first file an administrative request with the BOP and then either

           exhaust administrative appeals or wait thirty days after submitting the request to the

           BOP if she receives no response. See 18 U.S.C. § 3582(c)(1)(A)(i). Movant has not

           demonstrated that she has exhausted her remedies with the BOP. Nor has she shown

           the combination of heightened personal medical or age related or other unique

           circumstances that might establish at least a preliminary factual basis for a viable claim

           for compassionate release. The Court is sympathetic to Defendant’s family

           circumstance and desire to protect her children. But as a whole, the Court took

           Defendant’s life history and circumstances into account in providing a below

           guidelines sentence.

           III. Conclusion

                 For the reasons stated, the R&R, [Doc. 57], is hereby ADOPTED as the order

           of this Court, and Movant’s 28 U.S.C. § 2255 motion to vacate, [Doc. 48], is

           DENIED. Movant’s motion for an extension to file her objections, [Doc. 59], is

           GRANTED, nunc pro tunc, and her objections are accepted as properly filed.




                                                       5

AO 72A
(Rev.8/8
2)
              Case 1:18-cr-00242-AT-LTW Document 62 Filed 06/29/20 Page 6 of 6




           Movant’s motion for release to community confinement pursuant to the First Step Act,

           [Doc. 61], is DENIED WITHOUT PREJUDICE.

                 This Court further agrees with the Magistrate Judge that Movant has not “made

           a substantial showing of the denial of a constitutional right,” 28 U.S.C. §2253(c)(2),

           and a certificate of appealability is DENIED.

                 The Clerk is DIRECTED to close civil action numbers 1:20-CV-0520-AT and

           1:20-CV-2625-AT.

                 IT IS SO ORDERED, this 29th day of June, 2020.




                                                 ___________________________________
                                                 AMY TOTENBERG
                                                 UNITED STATES DISTRICT JUDGE




                                                     6

AO 72A
(Rev.8/8
2)
